Exhibit 10.3

 

EXECUTION VERSION

 

 

 

 

FIRST LIEN SECURITY AGREEMENT

 

made by

 

K. HOVNANIAN ENTERPRISES, INC.,

HOVNANIAN ENTERPRISES, INC.

 

and certain of their respective Subsidiaries

 

in favor of

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

as Collateral Agent

 

Dated as of October 2, 2012

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

 

PAGE

 

 

 

ARTICLE 1

 

 

DEFINED TERMS

 

 

 

 

 

Section 1.01. Definitions

 

2

Section 1.02. Other Definitional Provisions

 

6

 

 

 

ARTICLE 2

 

 

GRANT OF SECURITY INTEREST

 

 

 

 

 

ARTICLE 3

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

Section 3.01. Title: No Other Liens

 

9

Section 3.02. Perfected First Priority Liens

 

10

Section 3.03. Jurisdiction of Organization; Chief Executive Office

 

10

Section 3.04. Farm Products

 

10

Section 3.05. Investment Property

 

10

Section 3.06. Receivables

 

11

 

 

 

ARTICLE 4

 

 

COVENANTS

 

 

 

 

 

Section 4.01. Maintenance of Perfected Security Interest; Further Documentation

 

11

Section 4.02. Changes In Name, Etc.

 

12

Section 4.03. Delivery of Instruments, Certificated Securities and Chattel Paper

 

12

Section 4.04. Intellectual Property

 

12

Section 4.05. Prior Financing Statements

 

12

 

 

 

ARTICLE 5

 

 

INVESTING AMOUNTS IN THE SECURITIES ACCOUNTS

 

 

 

 

 

Section 5.01. Investments

 

12

Section 5.02. Liability

 

13

 

 

 

ARTICLE 6

 

 

REMEDIAL PROVISIONS

 

 

 

 

 

Section 6.01. Certain Matters Relating to Receivables

 

13

 

i

--------------------------------------------------------------------------------


 

Section 6.02. Communications with Obligors: Grantors Remain Liable

 

14

Section 6.03. Proceeds to Be Turned Over to Agent

 

15

Section 6.04. Application of Proceeds

 

15

Section 6.05. Code and Other Remedies

 

15

Section 6.06. Subordination

 

17

Section 6.07. Deficiency

 

17

 

 

 

ARTICLE 7

 

 

THE AGENT

 

 

 

 

 

Section 7.01. Agent’s Appointment as Attorney-in-fact, Etc.

 

17

Section 7.02. Duty of Agent

 

19

Section 7.03. Execution of Financing Statements

 

19

Section 7.04. Authority of Agent

 

20

 

 

 

ARTICLE 8

 

 

MISCELLANEOUS

 

 

 

 

 

Section 8.01. Amendments in Writing

 

20

Section 8.02. Notices

 

20

Section 8.03. No Waiver by Course of Conduct; Cumulative Remedies

 

20

Section 8.04. Enforcement Expenses; Indemnification

 

21

Section 8.05. Successors and Assigns

 

21

Section 8.06. Set-off

 

21

Section 8.07. Counterparts

 

22

Section 8.08. Severability

 

22

Section 8.09. Section Headings

 

22

Section 8.10. Integration

 

22

Section 8.11. Governing Law

 

22

Section 8.12. Submission to Jurisdiction; Waivers

 

23

Section 8.13. Acknowledgements

 

23

Section 8.14. Additional Grantors

 

24

Section 8.15. Releases

 

24

Section 8.16. Waiver of Jury Trial

 

24

Section 8.17. Control Agreements

 

24

Section 8.18. Agent Privileges, Powers and Immunities

 

25

 

 

 

Schedule A – List of Entities

 

 

Schedule B - Commercial Tort Claims

 

 

Schedule C – Perfection Certificate

 

 

Schedule D - Actions Required To Perfect

 

 

 

 

 

Exhibit A - Intellectual Property Security Agreement

 

 

Exhibit B - Joinder Agreement

 

 

 

ii

--------------------------------------------------------------------------------

 


 

FIRST LIEN SECURITY AGREEMENT

 

THIS FIRST LIEN SECURITY AGREEMENT (the “Agreement”), dated as of October 2,
2012, is made by K. Hovnanian Enterprises, Inc., a California corporation (the
“Issuer”), Hovnanian Enterprises, Inc., a Delaware corporation (“Hovnanian”) and
each of the signatories listed on Schedule A hereto (the Issuer, Hovnanian and
such signatories, together with any other entity that may become a party hereto
as provided herein, the “Grantors”), in favor of Wilmington Trust, National
Association, as Collateral Agent (in such capacity, the “Agent”) for the benefit
of itself, the Trustee (as defined below) and the Noteholders (as defined
below).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors have entered
into the Indenture dated as of October 2, 2012 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Indenture”)
with Wilmington Trust, National Association, as trustee (in such capacity, the
“Trustee”) and collateral agent, pursuant to which the Issuer has issued, and
may from time to time issue, its 7.25% Senior Secured First Lien Notes due 2020
(collectively, the “Secured Notes”) upon the terms and subject to the conditions
set forth therein;

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors have entered
into the Indenture dated as of October 2, 2012 with Wilmington Trust, National
Association, as trustee, pursuant to which the Issuer has issued, and may from
time to time issue, its 9.125% Senior Secured Second Lien Notes due 2020 upon
the terms and subject to the conditions set forth therein;

 

WHEREAS, the Issuer, Hovnanian, certain subsidiaries of Hovnanian party thereto,
Wilmington Trust, National Association, as Senior Trustee and Senior Collateral
Agent, Wilmington Trust, National Association, as Junior Trustee and Junior
Collateral Agent and Wilmington Trust, National Association, as Mortgage Tax
Collateral Agent have entered into the Intercreditor Agreement dated as of
October 2, 2012 (as amended, supplemented, amended or restated or otherwise
modified from time to time, the “Intercreditor Agreement”);

 

WHEREAS, the Secured Notes constitute First-Lien Indebtedness under the
Intercreditor Agreement;

 

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes Hovnanian, the Issuer’s parent company, and each other Grantor;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Issuer and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
issuance of the Secured Notes; and

 

NOW, THEREFORE, in consideration of the premises and to induce Noteholders to
purchase Secured Notes, each Grantor hereby agrees with the Agent, for the
ratable benefit of the Secured Parties, as follows:

 

ARTICLE 1

DEFINED TERMS

 

Section 1.01.  Definitions.  (a) Definitions set forth above are incorporated
herein and unless otherwise defined herein, terms defined in the Indenture and
used herein shall have the meanings respectively given to them in the Indenture,
and the following terms are used herein as defined in the New York UCC:
Accounts, Chattel Paper, Commercial Tort Claims, Deposit Account, Documents,
Equipment, Electronic Chattel Paper, Farm Products, Fixtures, General
Intangibles, Goods, Payment Intangibles, Instruments, Inventory, Investment
Property, Letter of Credit Rights, Payment Intangibles, Securities Accounts,
Software and Supporting Obligations.

 

(b)                                 The following terms shall have the following
meanings:

 

“Additional Pari Passu Liens”: any liens on the Collateral which secure
Additional Secured Obligations on an equal and ratable basis with the Secured
Obligations, provided that such liens are permitted by the Indenture.

 

“Additional Pari Passu Collateral Agent”: the agent or other representative with
respect to any Additional Secured Obligations in favor of which any Additional
Pari Passu Liens are granted.

 

“Additional Secured Obligations”: any obligations arising pursuant to any
Indebtedness permitted to be secured on a pari passu basis with the Secured
Notes pursuant to the Indenture (including for the avoidance of doubt any
guarantees with respect thereto).

 

“Agreement”: this First Lien Security Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Cash Equivalents”: (i) cash, marketable direct obligations of the United States
of America or any agency thereof, and certificates of deposit, demand deposits,
time deposits, or repurchase agreements issued by any bank with a capital and
surplus of at least $25,000,000 organized under the laws of the United States of
America or any state thereof, state or municipal securities with a rating

 

--------------------------------------------------------------------------------


 

of A-1 or better by Standard & Poor’s or by Moody’s or F-1 by Fitch, provided
that such obligations, certificates of deposit, demand deposits, time deposits,
and repurchase agreements have a maturity of less than one year from the date of
purchase, and (ii) investment grade commercial paper or debt or commercial paper
issued by any bank with a capital and surplus of at least $25,000,000 organized
under the laws of the United States of America or any state thereof  having a
maturity date of one year or less from the date of purchase, and (iii) funds
holding assets primarily consisting of those described in clause (i) and (ii).

 

“Collateral”: as defined in Article 2.

 

“Collateral Agency Agreement”: an intercreditor or collateral agency agreement
entered into between the Additional Pari Passu Collateral Agent(s) and the Agent
on terms reasonably satisfactory to the Agent, the Issuer and Hovnanian, setting
forth the respective rights of the Secured Parties and the Additional Pari Passu
Collateral Agent(s) and the holders of Additional Secured Obligations with
respect to the Collateral and providing, among other things, that (x) the
Additional Pari Passu Liens shall rank equally with the liens securing the
Secured Obligations, (y) any proceeds of the Collateral shall be applied ratably
to the Secured Obligations and the Additional Secured Obligations and (z) the
Agent, including at the direction of the Noteholders, shall be entitled to take
such actions, or to direct any agent appointed pursuant to the Collateral Agency
Agreement to take such actions, as are permitted hereby, by the Indenture and by
the Intercreditor Agreement independently of any direction or vote of the
holders of the Additional Secured Obligations.

 

“Contracts”: any contracts and agreements for the purchase, acquisition or sale
of real or personal property or the receipt or performance of services, any
contract rights relating thereto, and all other rights to such contract or
agreements and any right to payment for or to receive moneys due or to become
due for items sold or leased or for services rendered, together with all rights
of any Grantor to damages arising thereunder or to perform and to exercise all
remedies thereunder.

 

“Collateral Account”: any collateral account established by the Agent as
provided in Section 6.01 or 6.03.

 

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to distribute, exploit and sell materials derived from any
Copyright.

 

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,

 

--------------------------------------------------------------------------------


 

without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Deposit Accounts”: the collective reference to each Deposit Account (as such
term is defined in Section 1.01(a) hereof) in the name of the applicable
Grantor, together with any one or more securities accounts into which any monies
on deposit in any such Deposit Account may be swept or otherwise transferred now
or hereafter and from time to time, and any additional, substitute or successor
Deposit Account.

 

“Excluded Accounts” shall mean at any time those deposit, checking or securities
accounts of any of the Grantors (i) that individually have an average monthly
balance (over the most recent ended 3-month period) less than $250,000 and which
together do not have an average monthly balance (for such 3-month period) in
excess of $2,000,000 in the aggregate, (ii) all escrow accounts (in which funds
are held for or of others by virtue of customary real estate practice or
contractual or legal requirements), (iii) the account holding amounts dedicated
to the “Marie Fund” established by the Grantors for the benefit of their
employees (so long as the Grantors’ deposits therein and withdrawals therefrom
are consistent with past practice) and (iv) such other accounts with respect to
which Hovnanian determines that the cost of perfecting a Lien thereon is
excessive in relation to the benefit thereof (as reasonably determined by
Hovnanian’s Board of Directors in a board resolution delivered to the Agent). 
Notwithstanding the foregoing, in determining which deposit, checking or
securities accounts of a Grantor are “Excluded Accounts” pursuant to clause
(i) above as of the date hereof and during the 3-month period thereafter, the
“3-month period” referred to in clause (i) shall be deemed to be a reference to
a “6-month period”.

 

“Guarantors”: the collective reference to each Grantor other than the Issuer.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges, whether arising under United States, multinational or foreign laws,
in, to and under the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC, and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes.

 

“Issuers”: the collective reference to each issuer of any Investment Property.

 

--------------------------------------------------------------------------------


 

“Law”: any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Noteholder”: “Holder” or “Holder of Notes” as defined in the Indenture.

 

“Noteholder Collateral Document”: any agreement, document or instrument pursuant
to which a Lien is granted by the Issuer or any Guarantor to secure any Secured
Obligations or under which rights or remedies with respect to any such Liens are
governed, as the same may be amended, restated or otherwise modified from time
to time.

 

“Noteholder Document”: collectively, (a) the Indenture, the Secured Notes and
the Noteholder Collateral Documents and (b) any other related document or
instrument executed and delivered pursuant to any Noteholder Document described
in clause (a) above evidencing or governing any Secured Obligations as the same
may be amended, restated or otherwise modified from time to time.

 

“Official Body”: any national, federal, state, local or other governmental or
political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

 

“Patent License”: all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent.

 

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof, (ii) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof, and (iii) all
rights to obtain any reissues or extensions of the foregoing.

 

“Perfection Certificate”: with respect to any Grantor, a certificate
substantially in the form of Schedule C, completed and supplemented with the
schedules contemplated thereby, and signed by an officer of such Grantor.

 

“Pledged Notes”: all promissory notes issued to or held by any Grantor.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all

 

--------------------------------------------------------------------------------


 

dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”: any right to payment for real or personal property sold or leased
or for services rendered, whether or not such right is evidenced by a Contract,
an Instrument or Chattel Paper and whether or not it has been earned by
performance (including, without limitation, any Account).

 

“Secured Obligations”: all Indebtedness and other Obligations under the
Indenture, the Secured Notes, the Guarantees (as defined in the Indenture) and
the Noteholder Collateral Documents, together with any extensions, renewals,
replacements or refundings thereof and all costs and expenses of enforcement and
collection, including reasonable attorney’s fees.

 

“Secured Parties”: the collective reference to the Agent, the Trustee and the
Noteholders, in each case to which any Secured Obligations are owed.

 

“Securities Accounts”: the collective reference to the securities accounts in
the name of the applicable Grantor and any additional, substitute or successor
account.

 

“Trademark License”: any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark.

 

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now owned or hereafter acquired, all registrations and recordings thereof, and
all applications in connection therewith, whether in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof, and
all common-law rights related thereto, and (ii) the right to obtain all renewals
thereof.

 

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

Section 1.02.  Other Definitional Provisions.

 

(a)                                  The words “hereof,” “herein”, “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

--------------------------------------------------------------------------------


 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor’s Collateral or the relevant part thereof.

 

ARTICLE 2

GRANT OF SECURITY INTEREST

 

Each Grantor hereby grants to the Agent, for the ratable benefit of the Secured
Parties, a security interest in, all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

 

(a)                                  all Accounts;

 

(b)                                 all Chattel Paper (including, Electronic
Chattel Paper);

 

(c)                                  all Commercial Tort Claims (including those
claims listed on Schedule B hereto, in which the claim amount individually
exceeds $2,000,000, as such schedule is amended or supplemented from time to
time);

 

(d)                                 all Contracts;

 

(e)                                  all Securities Accounts;

 

(f)                                    all Deposit Accounts;

 

(g)                                 all Documents (other than title documents
with respect to vehicles);

 

(h)                                 all Equipment;

 

(i)                                     all Fixtures;

 

(j)                                     all General Intangibles;

 

(k)                                  all Goods;

 

(l)                                     all Instruments;

 

(m)                               all Intellectual Property;

 

--------------------------------------------------------------------------------


 

(n)                                 all Inventory;

 

(o)                                 all Investment Property;

 

(p)                                 all letters of credit;

 

(q)                                 all Letter of Credit Rights;

 

(r)                                    all Payment Intangibles;

 

(s)                                  all Vehicles and title documents with
respect to Vehicles;

 

(t)                                    all Receivables;

 

(u)                                 all Software;

 

(v)                                 all Supporting Obligations;

 

(w)                               to the extent, if any, not included in clauses
(a) through (v) above, each and every other item of personal property whether
now existing or hereafter arising or acquired;

 

(x)                                   all books and records pertaining to any of
the Collateral; and

 

(y)                                 to the extent not otherwise included, all
Proceeds, Supporting Obligations and products of any and all of the foregoing
and all collateral security and guarantees given by any Person with respect to
any of the foregoing;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Article 2 (and notwithstanding any recording of the Agent’s Lien in the
U.S. Patent and Trademark Office or other registry office in any jurisdiction),
this Agreement shall not constitute a grant of a security interest in, and the
Collateral shall not include, (i) any property or assets constituting “Excluded
Property” (as defined in the Indenture) or (ii) any property to the extent that
such grant of a security interest is prohibited by any applicable Law of an
Official Body, requires a consent not obtained of any Official Body pursuant to
such Law or is prohibited by, or constitutes a breach or default under or
results in the termination of or gives rise to any right of acceleration,
modification or cancellation or requires any consent not obtained under, any
contract, license, agreement, instrument or other document evidencing or giving
rise to such property or, in the case of any Investment Property, or Pledged
Note, any applicable shareholder or similar agreement, except to the extent that
such Law or the term in such contract, license, agreement, instrument or other
document or shareholder or similar agreement providing for such prohibition,
breach, default or termination or requiring such consent is ineffective under
applicable Law including Sections 9-406, 9-407, 9-408 or 9-409 of the New York
UCC (or any successor provision or provisions);

 

--------------------------------------------------------------------------------


 

provided, further, that no security interest shall be granted in United States
“intent-to-use” trademark or service mark applications unless and until
acceptable evidence of use of the trademark or service mark has been filed with
and accepted by the U.S. Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (U.S.C. 1051, et. seq.), and to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark or
service mark applications under applicable federal Law. After such period and
after such evidence of use has been filed and accepted, each Grantor
acknowledges that such interest in such trademark or service mark applications
will become part of the Collateral. The Agent agrees that, at any Grantor’s
reasonable request and expense, it will provide such Grantor confirmation that
the assets described in this paragraph are in fact excluded from the Collateral
during such limited period only upon receipt of an Officers’ Certificate or an
Opinion of Counsel to that effect.  Notwithstanding the foregoing, in the event
that Rule 3-16 of Regulation S-X under the Securities Act requires (or is
replaced with another rule or regulation, or any other law, rule or regulation
is adopted, which would require) the filing with the SEC of separate financial
statements of the Issuer, any Guarantor or of K. Hovnanian JV Holdings, L.L.C.,
then the capital stock or other securities of the Issuer, such Guarantor or of
K. Hovnanian JV Holdings, L.L.C., as applicable, shall automatically be deemed
released and not to be and not to have been part of the Collateral but only to
the extent necessary to not be subject to such requirement.  In such event, this
Agreement may be amended or modified, without the consent of any Noteholder,
upon the Agent’s receipt of a written authorization from the Issuer stating that
such amendment is permitted hereunder, which the Agent shall be entitled to
conclusively rely upon, to the extent necessary to evidence the release of the
lien created hereby on the shares of capital stock or other securities that are
so deemed to no longer constitute part of the Collateral.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

To induce the Noteholders to purchase the Secured Notes, each Grantor hereby
represents and warrants to the Agent and each other Secured Party that:

 

Section 3.01.  Title: No Other Liens.  Except for the security interest granted
to the Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and assuming that concurrently with the issuance of the Notes, the
Indenture, dated as of October 20, 2009, among the Issuer, Hovnanian, the
guarantors party thereto and Wilmington Trust Company (as supplemented, the
“Existing Notes Indenture”) and each of the Security Documents (as defined in
the Existing Notes Indenture) related thereto have been satisfied and discharged
by the Issuer in accordance with the terms of the Existing Notes Indenture and
the

 

--------------------------------------------------------------------------------


 

Liens (as defined in the Existing Notes Indenture) on the Collateral (as defined
in the Existing Notes Indenture) granted under such Security Documents have been
released, such Grantor owns each item of the Collateral free and clear of any
and all Liens or claims of others except for the Permitted Liens.  None of the
Grantors has filed or consented to the filing of any financing statement or
other public notice with respect to all or any part of the Collateral in any
public office, except (a) with respect to Permitted Liens and (b) financing
statements filed in connection with the Indenture, dated as of May 27, 2008 (the
“Prior Notes Indenture”), among the Issuer, Hovnanian, the guarantors party
thereto and Wilmington Trust Company (the “Prior Financing Statements”).  No
Indebtedness owing by the Grantors is outstanding under the Prior Notes
Indenture, the notes issued thereunder or the Security Documents (as defined in
the Prior Notes Indenture) executed in connection therewith.

 

Section 3.02.  Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule D (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered, or will be delivered within
the time periods set forth in Schedule D, to the Agent in completed form) will
constitute valid perfected (to the extent such security interest can be
perfected by such filings or actions) security interests in all of the
Collateral in favor of the Agent, for the ratable benefit of the Secured
Parties, as collateral security for the Secured Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor and (b) are
prior to all other Liens on the Collateral in existence on the date hereof
except for Permitted Liens, assuming that concurrently with the issuance of the
Notes, the Existing Notes Indenture and each of the Security Documents (as
defined in the Existing Notes Indenture) relating thereto have been satisfied
and discharged by the Issuer in accordance with the terms of the Existing Notes
Indentures and the Liens (as defined in the Existing Notes Indenture) on the
Collateral (as defined in the Existing Notes Indenture) granted under such
Security Documents have been released.

 

Section 3.03.  Jurisdiction of Organization; Chief Executive Office.  On the
date hereof, such Grantor’s exact legal name, jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified in the Perfection
Certificate.

 

Section 3.04.  Farm Products.  None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

 

Section 3.05.  Investment Property.  Such Grantor is the record and beneficial
owner of, and has good title to, the Investment Property pledged by it

 

--------------------------------------------------------------------------------

 


 

hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except the Permitted Liens.

 

Section 3.06.  Receivables.  No amount payable in excess of $2,000,000 in the
aggregate to all Grantors under or in connection with any Receivables is
evidenced by any Instrument or Chattel Paper which has not been delivered to the
Agent.

 

ARTICLE 4

COVENANTS

 

Each Grantor covenants and agrees with the Agent and the other Secured Parties
that, from and after the date of this Agreement until the payment in full of all
outstanding Secured Obligations:

 

Section 4.01.  Maintenance of Perfected Security Interest; Further
Documentation.  (a) Such Grantor shall maintain the security interest created by
this Agreement as a perfected security interest to the extent required by this
Agreement having at least the priority described in Section 3.02 and shall
defend such security interest against the claims and demands of all Persons
whomsoever other than any holder of Permitted Liens.

 

(b)           At any time and from time to time, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as shall be required by applicable law for the purpose of obtaining, perfecting
or preserving the security interests purported to be granted under this
Agreement and of the rights and remedies herein granted, including, without
limitation, (i) filing any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) subject to
Section 4.18(d) of the Indenture, in the case of the Deposit
Accounts, Investment Property, Letter of Credit Rights and the Securities
Accounts and any other relevant Collateral, taking any actions necessary to
enable the Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto, provided that the Grantor shall
not be required to take any of the actions set forth in this clause (ii) with
respect to Excluded Accounts.

 

(c)           If any Grantor shall at any time acquire a Commercial Tort Claim,
in which the claim amount individually exceeds $2,000,000, such Grantor shall
promptly notify the Agent in a writing signed by such Grantor of the details
thereof and grant to the Agent for the benefit of the Secured Parties in such
writing a security interest therein and in the Proceeds thereof, with such
writing to

 

--------------------------------------------------------------------------------


 

be in form and substance required by applicable law and such writing shall
constitute a supplement to Schedule B hereto.

 

Section 4.02.  Changes In Name, Etc.  Such Grantor will, within thirty (30)
calendar days after any change its jurisdiction of organization or change its
name, provide written notice thereof to the Agent.

 

Section 4.03.  Delivery of Instruments, Certificated Securities and Chattel
Paper.  If any amount in excess of $2,000,000 in the aggregate payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument, certificated security or Chattel Paper, such Instrument,
certificated security or Chattel Paper shall be promptly delivered to the Agent,
duly indorsed, to be held as Collateral pursuant to this Agreement.

 

Section 4.04.  Intellectual Property.  (a) Whenever such Grantor, either by
itself or through any agent, employee, licensee or designee, shall file an
application for the registration of any Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or any political subdivision thereof, such Grantor shall report
such filing to the Agent on or before the date upon which the Issuer is required
to file reports with the Trustee pursuant to Section 4.15 of the Indenture for
the fiscal quarter in which such filing occurs.  Such Grantor shall execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers as may be necessary to create and perfect the Agent’s and the other
Secured Parties’ security interest in any registered or applied for Copyright,
Patent or Trademark and the goodwill and General Intangibles of such Grantor
relating thereto or represented thereby.  Nothing in this Agreement prevents any
Grantor from discontinuing the use or maintenance of its Intellectual Property
if such Grantor determines in its reasonable business judgment that such
discontinuance is desirable in the conduct of its business.

 

(b)           Such Grantor’s obligations under Section 4.04(a) above shall
include executing and delivering, and having recorded, with respect to such
Collateral, an agreement substantially in the form of the Intellectual Property
Security Agreement attached hereto as Exhibit A.

 

Section 4.05.  Prior Financing Statements.  The Issuer and Hovnanian shall use
commercially reasonable efforts to terminate or cause the termination of the
Prior Financing Statements within 30 days of the date hereof (it being
understood that the foregoing shall not require the Issuer or Hovnanian to
conduct any lien searches in order to accomplish such termination).

 

--------------------------------------------------------------------------------


 

ARTICLE 5

INVESTING AMOUNTS IN THE SECURITIES ACCOUNTS

 

Section 5.01.  Investments.  If requested by the Issuer in writing, the Agent
will, from time to time, invest amounts on deposit in the Deposit Accounts or
Securities Accounts in which the Agent for the benefit of the Secured Parties
holds a first priority, perfected security interest, in Cash Equivalents
pursuant to the written instructions of the Issuer.  All investments may, at the
option of the Agent, be made in the name of the Agent or a nominee of the Agent
and in a manner that preserves the Issuer’s ownership of, and the Agent’s
perfected first priority Lien on, such investments.  All income received from
such investments shall accrue for the benefit of the Issuer and shall be
credited (promptly upon receipt by the Agent) to a Deposit Account or Securities
Account, in which the Agent for the benefit of the Secured Parties holds a first
priority, perfected security interest.  The Issuer will only direct the Agent to
make investments in which the Agent can obtain a first priority, perfected
security interest, and the Issuer hereby agrees to execute promptly any
documents which may be required to implement or effectuate the provisions of
this Section.

 

Section 5.02.  Liability.  The Agent shall have no responsibility to the Issuer
for any loss or liability arising in respect of the investments in the Deposit
Accounts or Securities Accounts in which the Agent for the benefit of the
Secured Parties holds a first priority, perfected security interest (including,
without limitation, as a result of the liquidation of any thereof before
maturity), except to the extent that such loss or liability is found to be based
on the Agent’s gross negligence or willful misconduct as determined by a final
and nonappealable decision of a court of competent jurisdiction.

 

ARTICLE 6

REMEDIAL PROVISIONS

 

Section 6.01.  Certain Matters Relating to Receivables.

 

(a)           At any time during the continuance of an Event of Default, the
Agent shall have the right to make test verifications of the Receivables in any
manner and through any medium that it reasonably considers advisable, and each
Grantor shall furnish all such assistance and information as the Agent may
require in connection with such test verifications. The Agent shall endeavor to
provide the Issuer with notice at or about the time of such verifications,
provided that the failure to provide such notice shall not in any way compromise
or adversely affect the exercise of such remedy or the Agent’s rights hereunder.

 

(b)           The Agent hereby authorizes each Grantor to collect such Grantor’s
Receivables and the Agent may curtail or terminate said authority at any time

 

--------------------------------------------------------------------------------


 

after the occurrence and during the continuance of an Event of Default. The
Agent shall endeavor to provide the Issuer with notice at or about the time of
the exercise of its rights pursuant to the preceding sentence, provided that the
failure to provide such notice shall not in any way compromise or adversely
affect the exercise of any rights or remedies hereunder. If requested in writing
by the Agent at any time after the occurrence and during the continuance of an
Event of Default, any payments of Receivables, when collected by any Grantor,
(i) shall be forthwith (and, in any event, within two Business Days) deposited
by such Grantor in the exact form received, duly indorsed by such Grantor to the
Agent if required, in a Collateral Account maintained under the sole dominion
and control of the Agent, subject to withdrawal by the Agent for the account of
the Secured Parties only as provided in Section 6.04, and (ii) until so turned
over, shall be held by such Grantor in trust for the Agent and the Secured
Parties, segregated from other funds of such Grantor.

 

(c)           At the Agent’s written request at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall deliver to
the Agent all original and other documents evidencing, and relating to, the
agreements and transactions which gave rise to the Receivables, including
without limitation, all original orders, invoices and shipping receipts.

 

Section 6.02.  Communications with Obligors: Grantors Remain Liable.

 

(a)           The Agent in its own name or in the name of others may after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables and parties to the Contracts to verify with them
to the Agent’s satisfaction the existence, amount and terms of any Receivables
or Contracts. The Agent shall endeavor to provide the Issuer with notice at or
about the time of the exercise of its rights pursuant to the preceding sentence,
provided that the failure to provide such notice shall not in any way compromise
or adversely affect the exercise of any rights or remedies hereunder.

 

(b)           Upon the written request of the Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts, as the case may be, have been assigned to the
Agent for the ratable benefit of the Secured Parties and that payments in
respect thereof shall be made directly to the Agent.

 

(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables and Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Agent nor any Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) or
Contract by reason of or

 

--------------------------------------------------------------------------------


 

arising out of this Agreement or the receipt by the Agent or any Secured Party
of any payment relating thereto, nor shall the Agent or any Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto) or
Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

Section 6.03.  Proceeds to Be Turned Over to Agent.  In addition to the rights
of the Agent and the Secured Parties specified in Section 6.01 with respect to
payments of Receivables, if an Event of Default shall occur and be continuing,
upon written request from the Agent, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Agent and the Secured Parties, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor, be
turned over to the Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Agent, if requested). All Proceeds received by
the Agent hereunder shall be held by the Agent in a Collateral Account
maintained under its sole dominion and control. All such Proceeds while held by
the Agent in a Collateral Account (or by such Grantor in trust for the Agent and
the Secured Parties) shall continue to be held as collateral security for all
the Secured Obligations and shall not constitute payment thereof until applied
as provided in Section 6.04.

 

Section 6.04.  Application of Proceeds.  If an Event of Default shall have
occurred and be continuing, at any time at the Agent’s election, subject to any
Collateral Agency Agreement and any other intercreditor agreement entered into
in connection with Indebtedness permitted under the Indenture, the Agent may
apply all or any part of the Collateral, whether or not held in the Deposit
Accounts, the Securities Accounts or any other Collateral Account, in payment of
the Secured Obligations in the order set forth in the Indenture.

 

Section 6.05.  Code and Other Remedies.  If an Event of Default shall occur and
be continuing, the Agent, on behalf of the Secured Parties, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights and remedies of a secured party under the New
York UCC or any other applicable law. Without limiting the generality of the
foregoing, the Agent, without prior demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any prior
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may

 

--------------------------------------------------------------------------------


 

forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Agent or any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Agent shall endeavor to provide the Issuer
with notice at or about the time of the exercise of remedies in the proceeding
sentence, provided that the failure to provide such notice shall not in any way
compromise or adversely affect the exercise of such remedies or the Agent’s
rights hereunder. The Agent or any Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released. Each Grantor further agrees, at the
Agent’s request, to assemble the Collateral and make it available to the Agent
at places which the Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Agent shall apply the net proceeds of any action
taken by it pursuant to this Section 6.05, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Agent and the Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Secured Obligations, in such order as is
provided in Section 5.05 of the Indenture, and only after such application and
after the payment by the Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a)(3) of the New York UCC,
need the Agent account for the surplus, if any, to any Grantor. To the extent
permitted by applicable law, each Grantor waives all claims, damages and demands
it may acquire against the Agent or any Secured Party arising out of the
exercise by them of any rights hereunder. If any prior notice of a proposed sale
or other disposition of Collateral shall be required by law, such notice shall
be deemed reasonable and proper if given at least 10 days before such sale or
other disposition.

 

The Agent shall incur no liability as a result of the sale of the Collateral, or
any part thereof, at any private sale pursuant to this Article 6 conducted in
accordance with the requirements of applicable laws and provided such sale shall
not have resulted from the gross negligence, willful misconduct or fraud of the
Agent.  Each Grantor hereby waives any claims against the Agent and the other
Secured Parties arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Agent accepts the first offer
received and does not offer the Collateral to more than one offeree, provided
that such private sale is conducted in accordance with applicable laws and this
Agreement.  Each Grantor

 

--------------------------------------------------------------------------------


 

hereby agrees that in respect of any sale of any of the Collateral pursuant to
the terms hereof, the Agent is hereby authorized to comply with any limitation
or restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable laws, or in order to
obtain any required approval of the sale or of the purchaser by any governmental
authority or official, nor shall the Agent be liable or accountable to any
Grantor for any discount allowed by reason of the fact that such Collateral is
sold in compliance with any such limitation or restriction.

 

Section 6.06.  Subordination.  Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Agent, all Indebtedness owing to it by the Issuer or any
Subsidiary of the Issuer shall be fully subordinated to the indefeasible payment
in full in cash of the Secured Obligations.

 

Section 6.07.  Deficiency.  Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay the Secured Obligations and the fees and disbursements of
any attorneys employed by the Agent or any Secured Party to collect such
deficiency.

 

ARTICLE 7

THE AGENT

 

Section 7.01.  Agent’s Appointment as Attorney-in-fact, Etc.  (a) Each Grantor
hereby irrevocably constitutes and appoints the Agent and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Agent the power and right, on behalf of such Grantor, without prior notice to or
assent by such Grantor, to do any or all of the following:

 

(i)        following the occurrence of an Event of Default, in the name of such
Grantor or its own name, or otherwise, take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Receivable or Contract or with respect to any
other Collateral and file any claim or take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the Agent for the
purpose of collecting any and all such moneys due under any Receivable or
Contract or with respect to any other Collateral whenever payable;

 

--------------------------------------------------------------------------------


 

(ii)       in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Agent may request to evidence the Agent’s and the Secured Parties’ security
interest in such Intellectual Property and the goodwill and General Intangibles
of such Grantors relating thereto or represented thereby;

 

(iii)      pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

 

(iv)      execute, in connection with any sale provided for in Section 6.05, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

 

(v)       (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Agent or as the Agent shall direct; (B) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (C) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (D) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (E) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (F) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Agent may deem appropriate; (G) assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), through the world for such
term or terms, on such conditions, in such manner, as the Agent shall in its
sole discretion determine; and (H) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Agent were the absolute owner thereof for all
purposes, and do, at the Agent’s option and such Grantor’s expense, at any time,
or from time to time, all acts and things which the Agent deems necessary to
protect, preserve or realize upon the Collateral and the Agent’s and the Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.

 

--------------------------------------------------------------------------------


 

The Agent shall endeavor to provide the Issuer with notice at or about the time
of the exercise of its rights in the preceding clause (a), provided that the
failure to provide such notice shall not in any way compromise or adversely
affect the exercise of any rights or remedies hereunder.

 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c)           The expenses of the Agent incurred in connection with actions
undertaken as provided in this Section 7.01, together with, if past due,
interest thereon at a rate per annum equal to the interest rate on the Secured
Notes, from the date when due to the Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Agent upon not less
than five (5) Business Days notice.

 

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

Section 7.02.  Duty of Agent.  The Agent’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Agent deals with similar property for its
own account. Neither the Agent, any Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Agent and the Secured Parties hereunder are solely to protect
the Agent’s and the Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Agent or any Secured Party to exercise any such powers.
The Agent and the Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

 

Section 7.03.  Execution of Financing Statements.  Pursuant to any applicable
law, each Grantor authorizes the Agent to file or record financing statements
and other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as required by applicable law to perfect the security interests of the
Agent

 

--------------------------------------------------------------------------------


 

under this Agreement. Each Grantor authorizes the Agent to use the collateral
description “all personal property” or “all assets” in any such financing
statements.

 

Section 7.04.  Authority of Agent.  Each Grantor acknowledges that the rights
and responsibilities of the Agent under this Agreement with respect to any
action taken by the Agent or the exercise or non-exercise by the Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the Agent
and the Secured Parties, be governed by the Indenture and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Agent and the Grantors, the Agent shall be conclusively presumed
to be acting as agent for the Secured Parties with full and valid authority so
to act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

ARTICLE 8

MISCELLANEOUS

 

Section 8.01.  Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with the Indenture.  For the avoidance of doubt, the Issuer and the
Collateral Agent may, without the consent of the Noteholders, enter into
amendments or other modifications of this Agreement or any other Noteholder
Collateral Document (including by entering into any Collateral Agency Agreement
or any other new or supplemental agreements) to the extent contemplated by
Section 9.01 of the Indenture and Section 8.2(b) of the Intercreditor Agreement.

 

Section 8.02.  Notices.  All notices, requests and demands to or upon the Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 13.03 of the Indenture.

 

Section 8.03.  No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Agent nor any Secured Party shall by any act (except by a written instrument
pursuant to Section 8.01), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Agent or any Secured Party, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Agent or any Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Agent or such
Secured Party would otherwise have on any future occasion. The rights and

 

--------------------------------------------------------------------------------

 


 

remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

Section 8.04.  Enforcement Expenses; Indemnification.  (a) Each Grantor agrees
to pay, indemnify against or reimburse each Secured Party and the Agent for all
its costs and expenses incurred in enforcing or preserving any rights under this
Agreement and the other Noteholder Documents to which such Grantor is a party,
including, without limitation, the reasonable fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to the Agent and
the Secured Parties.

 

(b)        Each Grantor agrees to pay, and to save the Agent and the Secured
Parties harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

 

(c)        Each Grantor agrees to pay, and to save the Agent and the Secured
Parties harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Issuer would
be required to do so pursuant to Section 7.07 of the Indenture except those
resulting from the Agent’s or any Secured Party’s willful misconduct or gross
negligence.

 

(d)        The agreements in this Section 8.04 shall survive repayment of the
Secured Obligations, termination of the Noteholder Documents and resignation or
removal of the Agent.

 

Section 8.05.  Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Agent and the Secured Parties and their successors and assigns; provided that
except as permitted by the Indenture, no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Agent.

 

Section 8.06.  Set-off.  Each Grantor hereby irrevocably authorizes the Agent
and each other Secured Party at any time and from time to time while an Event of
Default has occurred and is continuing, without notice to such Grantor or any
other Grantor, any such notice being expressly waived by each Grantor, to
set-off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Agent or such

 

--------------------------------------------------------------------------------


 

other Secured Party to or for the credit or the account of such Grantor, or any
part thereof in such amounts as the Agent or such other Secured Party may elect,
against and on account of the obligations and liabilities of such Grantor to the
Agent or such other Secured Party hereunder and claims of every nature and
description of the Agent or such other Secured Party against such Grantor, in
any currency, whether arising hereunder, under the Indenture or any other
Noteholder Document, as the Agent or such other Secured Party may elect, whether
or not the Agent or any other Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Agent and each other Secured Party shall endeavor to notify the
Issuer promptly of any such set-off and the application made by the Agent or
such other Secured Party of the proceeds thereof, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Agent and each other Secured Party under this Section 8.06 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Agent or such other Secured Party may have.

 

Section 8.07.  Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

Section 8.08.  Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 8.09.  Section Headings.  The Section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

 

Section 8.10.  Integration.  This Agreement and the other Noteholder Documents
represent the agreement of the Grantors, the Agent and the Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Agent or any Secured Parties
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Noteholder Documents.

 

Section 8.11.  Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

Section 8.12.  Submission to Jurisdiction; Waivers.  Each Grantor hereby
irrevocably and unconditionally:

 

(a)        submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Noteholder Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

 

(b)        consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.02 or at such other address of which the Agent
shall have been notified pursuant thereto;

 

(d)        agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)        waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

Section 8.13.  Acknowledgements.  Each Grantor hereby acknowledges that:

 

(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Noteholder Documents to which it is a
party;

 

(b)        neither the Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Noteholder Documents, and the relationship
between the Grantors, on the one hand, and the Agent and Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)        no joint venture is created hereby or by the other Noteholder
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Secured Parties or among the Grantors and the Secured Parties; and

 

--------------------------------------------------------------------------------


 

(d)        the Agent may at any time and from time to time appoint a collateral
agent to maintain any of the Collateral, maintain books and records regarding
any Collateral, release Collateral, and assist in any aspect arising in
connection with the Collateral as the Agent may desire; and the Agent may
appoint itself, any affiliate or a third party as the Collateral Agent, and all
reasonable costs of the Collateral Agent shall be borne by the Grantors;

 

Section 8.14.  Additional Grantors.  Each Restricted Subsidiary (as defined in
the Indenture) of Hovnanian shall become a Grantor for all purposes of this
Agreement upon execution and delivery by such Subsidiary of a Joinder Agreement,
substantially in the form of Exhibit B hereto.

 

Section 8.15.  Releases.  (a) Upon the indefeasible payment in full of all
outstanding Secured Obligations, the Collateral shall be automatically released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Agent and each
Grantor hereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.

 

(b)        All or a portion of the Collateral shall be released from the Liens
created hereby, and a Grantor may be released from its obligations hereunder, in
each case pursuant to and as provided in Section 11.04 of the Indenture.  At the
request and sole expense of such Grantor, upon the Agent’s receipt of the
documents required by Section 11.04 of the Indenture, the Agent shall deliver to
such Grantor any Collateral held by the Agent hereunder, and execute and deliver
to such Grantor such documents as the Grantor shall reasonably request to
evidence such termination or release.

 

Section 8.16.  Waiver of Jury Trial.  EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER NOTEHOLDER DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

Section 8.17.  Control Agreements.  In connection with each agreement made at
any time pursuant to Sections 9-104 or 8-106 of the Uniform Commercial Code
among the Agent, any one or more Grantors, and any depository financial
institution or issuer of uncertificated mutual fund shares or other
uncertificated securities and any other Person party thereto, the Agent shall
not deliver to any such depository or issuer, instructions directing the
disposition of the deposit or uncertificated fund shares or other securities
unless an Event of Default has occurred and is continuing at such time.

 

--------------------------------------------------------------------------------


 

Section 8.18.  Agent Privileges, Powers and Immunities.  In the performance of
its obligations, powers and rights hereunder, the Agent shall be entitled to the
rights, benefits, privileges, powers and immunities afforded to it as Collateral
Agent under the Indenture.  The Agent shall be entitled to refuse to take or
refrain from taking any discretionary action or exercise any discretionary
powers set forth in this Agreement unless specifically authorized under the
Indenture or it has received with respect thereto written direction of the
Issuer, the Noteholders or the Trustee in accordance with the Indenture (it
being understood and agreed that the actions and directions set forth in
Section 9.01 of the Indenture are not discretionary).  Notwithstanding anything
to the contrary contained herein and notwithstanding anything contained in
Section 9-207 of the New York UCC, the Agent shall have no responsibility for
the creation, perfection, priority, sufficiency or protection of any liens
securing Secured Obligations (including, but not limited to, no obligation to
prepare, record, file, re-record or re-file any financing statement,
continuation statement or other instrument in any public office).  The
permissive rights and authorizations of the Agent hereunder shall not be
construed as duties.  The Agent shall be entitled to exercise its powers and
duties hereunder through designees, specialists, experts or other appointees
selected by it in good faith.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

 

Secured Party:

 

 

 

WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Collateral Agent

 

 

 

 

 

By:

/s/ Joseph B. Feil

 

 

Name:

Joseph B. Feil

 

 

Title:

Vice President

 

 

 

 

 

 

 

K. HOVNANIAN ENTERPRISES, INC.,
as Issuer

 

 

 

 

 

By:

/s/ J. Larry Sorsby

 

 

Name:

J. Larry Sorsby

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

By:

/s/ J. Larry Sorsby

 

 

Name:

J. Larry Sorsby

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

On behalf of each of the entities listed on
Schedule A hereto

 

 

 

 

 

By:

/s/ J. Larry Sorsby

 

 

Name:

J. Larry Sorsby

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

[Signature Page to First Lien Security Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A — LIST OF ENTITIES

 

ARBOR TRAILS, LLC

 

AUDDIE ENTERPRISES, L.L.C.

 

BUILDER SERVICES NJ, L.L.C.

 

BUILDER SERVICES PA, L.L.C.

 

DULLES COPPERMINE, L.L.C.

 

EASTERN NATIONAL TITLE AGENCY, LLC

 

EASTERN TITLE AGENCY, INC.

 

F&W MECHANICAL SERVICES, L.L.C.

 

FOUNDERS TITLE AGENCY OF MARYLAND, L.L.C.

 

FOUNDERS TITLE AGENCY, INC.

 

GLENRISE GROVE, L.L.C.

 

GOVERNOR’S ABSTRACT CO., INC.

 

HOMEBUYERS FINANCIAL SERVICES, L.L.C.

 

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

 

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.

 

HOVNANIAN LAND INVESTMENT GROUP OF MARYLAND, L.L.C.

 

HOVNANIAN LAND INVESTMENT GROUP, L.L.C.

 

K. HOV IP, II, INC.

 

K. HOV IP, INC.

 

K. HOVNANIAN ACQUISITIONS, INC.

 

K. HOVNANIAN AT 4S, LLC

 

K. HOVNANIAN AT ACQUA VISTA, LLC

 

K. HOVNANIAN AT ALISO, LLC

 

K. HOVNANIAN AT ALLENTOWN, L.L.C.

 

K. HOVNANIAN AT ANDALUSIA, LLC

 

K. HOVNANIAN AT ARBOR HEIGHTS, LLC

 

K. HOVNANIAN AT AVENUE ONE, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT BAKERSFIELD 463, L.L.C.

 

K. HOVNANIAN AT BARNEGAT I, L.L.C.

 

K. HOVNANIAN AT BARNEGAT II, L.L.C.

 

K. HOVNANIAN AT BELLA LAGO, LLC

 

K. HOVNANIAN AT BENSALEM, LLC

 

K. HOVNANIAN AT BERKELEY, L.L.C.

 

K. HOVNANIAN AT BLUE HERON PINES, L.L.C.

 

K. HOVNANIAN AT BRANCHBURG, L.L.C.

 

K. HOVNANIAN AT BRIDGEPORT, INC.

 

K. HOVNANIAN AT BRIDGEWATER I, L.L.C.

 

K. HOVNANIAN AT BROAD AND WALNUT, L.L.C.

 

K. HOVNANIAN AT CAMERON CHASE, INC.

 

K. HOVNANIAN AT CAMP HILL, L.L.C.

 

K. HOVNANIAN AT CAPISTRANO, L.L.C.

 

K. HOVNANIAN AT CARLSBAD, LLC

 

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

 

K. HOVNANIAN AT CEDAR GROVE V, L.L.C.

 

K. HOVNANIAN AT CHARTER WAY, LLC

 

K. HOVNANIAN AT CHESTER I, L.L.C.

 

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

 

K. HOVNANIAN AT CIELO, L.L.C.

 

K. HOVNANIAN AT CLIFTON, L.L.C.

 

K. HOVNANIAN AT COASTLINE, L.L.C.

 

K. HOVNANIAN AT CORTEZ HILL, LLC

 

K. HOVNANIAN AT CRANBURY, L.L.C.

 

K. HOVNANIAN AT DENVILLE, L.L.C.

 

K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT DOMINGUEZ HILLS, INC.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT EAST BRANDYWINE, L.L.C.

 

K. HOVNANIAN AT EASTLAKE, LLC

 

K. HOVNANIAN AT EDGEWATER II, L.L.C.

 

K. HOVNANIAN AT EDGEWATER, L.L.C.

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT EL DORADO RANCH II, L.L.C.

 

K. HOVNANIAN AT EL DORADO RANCH, L.L.C.

 

K. HOVNANIAN AT ENCINITAS RANCH, LLC

 

K. HOVNANIAN AT EVERGREEN, L.L.C.

 

K. HOVNANIAN AT FIDDYMENT RANCH, LLC

 

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

 

K. HOVNANIAN AT FLORENCE I, L.L.C.

 

K. HOVNANIAN AT FLORENCE II, L.L.C.

 

K. HOVNANIAN AT FOREST MEADOWS, L.L.C.

 

K. HOVNANIAN AT FRANKLIN II, L.L.C.

 

K. HOVNANIAN AT FRANKLIN III, LLC

 

K. HOVNANIAN AT FRANKLIN, L.L.C.

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT FRESNO, LLC

 

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

 

K. HOVNANIAN AT GILROY, LLC

 

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

 

K. HOVNANIAN AT GUTTENBERG, L.L.C.

 

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

 

K. HOVNANIAN AT HAMBURG, L.L.C.

 

K. HOVNANIAN AT HAWTHORNE, L.L.C.

 

K. HOVNANIAN AT HERSHEY’S MILL, INC.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT HIGHLAND SHORES, L.L.C.

 

K. HOVNANIAN AT HOWELL, LLC

 

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

 

K. HOVNANIAN AT JACKSON I, L.L.C.

 

K. HOVNANIAN AT JACKSON, L.L.C.

 

K. HOVNANIAN AT JAEGER RANCH, LLC

 

K. HOVNANIAN AT JERSEY CITY IV, L.L.C.

 

K. HOVNANIAN AT JERSEY CITY V URBAN RENEWAL COMPANY, L.L.C.

 

K. HOVNANIAN AT KEYPORT, L.L.C.

 

K. HOVNANIAN AT LA COSTA GREENS, L.L.C.

 

K. HOVNANIAN AT LA COSTA, LLC

 

K. HOVNANIAN AT LA HABRA KNOLLS, LLC

 

K. HOVNANIAN AT LA LAGUNA, L.L.C.

 

K. HOVNANIAN AT LAKE RANCHO VIEJO, LLC

 

K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.

 

K. HOVNANIAN AT LAWRENCE V, L.L.C.

 

K. HOVNANIAN AT LEE SQUARE, L.L.C.

 

K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT LITTLE EGG HARBOR, L.L.C

 

K. HOVNANIAN AT LONG HILL, L.L.C.

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.

 

K. HOVNANIAN AT LOWER MORELAND I, L.L.C.

 

K. HOVNANIAN AT LOWER MORELAND II, L.L.C.

 

K. HOVNANIAN AT MAHWAH VI, INC.

 

K. HOVNANIAN AT MALAN PARK, L.L.C.

 

K. HOVNANIAN AT MANALAPAN III, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT MANSFIELD I, L.L.C.

 

K. HOVNANIAN AT MANSFIELD II, L.L.C.

 

K. HOVNANIAN AT MANSFIELD III, L.L.C.

 

K. HOVNANIAN AT MANTECA, LLC

 

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

 

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

 

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

 

K. HOVNANIAN AT MARLBORO TOWNSHIP VIII, L.L.C.

 

K. HOVNANIAN AT MARLBORO VI, L.L.C.

 

K. HOVNANIAN AT MARLBORO VII, L.L.C.

 

K. HOVNANIAN AT MELANIE MEADOWS, LLC

 

K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT MENIFEE, LLC

 

K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT MIDDLE TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT MIDDLETOWN II, L.L.C.

 

K. HOVNANIAN AT MILLVILLE I, L.L.C.

 

K. HOVNANIAN AT MILLVILLE II, L.L.C.

 

K. HOVNANIAN AT MONROE II, INC.

 

K. HOVNANIAN AT MONROE IV, L.L.C.

 

K. HOVNANIAN AT MONROE NJ, L.L.C.

 

K. HOVNANIAN AT MONTVALE II, LLC

 

K. HOVNANIAN AT MONTVALE, L.L.C.

 

K. HOVNANIAN AT MOSAIC, LLC

 

K. HOVNANIAN AT MUIRFIELD, LLC

 

K. HOVNANIAN AT NEW WINDSOR, L.L.C.

 

K. HOVNANIAN AT NORTH BERGEN. L.L.C.

 

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

 

K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.

 

K. HOVNANIAN AT NORTH CALDWELL IV, L.L.C.

 

K. HOVNANIAN AT NORTH HALEDON, L.L.C.

 

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

 

K. HOVNANIAN AT NORTHAMPTON, L.L.C.

 

K. HOVNANIAN AT NORTHERN WESTCHESTER, INC.

 

K. HOVNANIAN AT NORTHFIELD, L.L.C.

 

K. HOVNANIAN AT OCEAN TOWNSHIP, INC

 

K. HOVNANIAN AT OCEAN WALK, INC.

 

K. HOVNANIAN AT OCEANPORT, L.L.C.

 

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

 

K. HOVNANIAN AT OLDE ORCHARD, LLC

 

K. HOVNANIAN AT PARAMUS, L.L.C.

 

K. HOVNANIAN AT PARK LANE, LLC

 

K. HOVNANIAN AT PARKSIDE, LLC

 

K. HOVNANIAN AT PARSIPPANY, L.L.C.

 

K. HOVNANIAN AT PARSIPPANY-TROY HILLS, L.L.C.

 

K. HOVNANIAN AT PIAZZA D’ORO,  L.L.C.

 

K. HOVNANIAN AT PIAZZA SERENA, L.L.C

 

K. HOVNANIAN AT PITTSGROVE, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL IV, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VI, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VII, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

 

K. HOVNANIAN AT POSITANO, LLC

 

K. HOVNANIAN AT PRADO, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT RANCHO SANTA MARGARITA, LLC

 

K. HOVNANIAN AT RANDOLPH I, L.L.C.

 

K. HOVNANIAN AT RAPHO, L.L.C

 

K. HOVNANIAN AT RIDGEMONT, L.L.C.

 

K. HOVNANIAN AT RIVERBEND, LLC

 

K. HOVNANIAN AT RODERUCK, L.L.C.

 

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

 

K. HOVNANIAN AT SAGE, L.L.C.

 

K. HOVNANIAN AT SANTA NELLA, LLC

 

K. HOVNANIAN AT SAWMILL, INC.

 

K. HOVNANIAN AT SAYREVILLE, L.L.C.

 

K. HOVNANIAN AT SCOTCH PLAINS, L.L.C.

 

K. HOVNANIAN AT SEASONS LANDING, LLC

 

K. HOVNANIAN AT SHELDON GROVE, LLC

 

K. HOVNANIAN AT SHREWSBURY, LLC

 

K. HOVNANIAN AT SILVER SPRING, L.L.C.

 

K. HOVNANIAN AT SKYE ISLE, LLC

 

K. HOVNANIAN AT SMITHVILLE, INC.

 

K. HOVNANIAN AT SOMERS POINT, L.L.C.

 

K. HOVNANIAN AT SOUTH BRUNSWICK II, LLC

 

K. HOVNANIAN AT SOUTH BRUNSWICK, L.L.C.

 

K. HOVNANIAN AT STANTON, LLC

 

K. HOVNANIAN AT STATION SQUARE, L.L.C.

 

K. HOVNANIAN AT SUNRIDGE PARK, LLC

 

K. HOVNANIAN AT SYCAMORE, INC.

 

K. HOVNANIAN AT THE CROSBY, LLC

 

K. HOVNANIAN AT THE GABLES, LLC

 

K. HOVNANIAN AT THE MONARCH, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT THE PRESERVE, LLC

 

K. HOVNANIAN AT THOMPSON RANCH, LLC

 

K. HOVNANIAN AT THORNBURY, INC.

 

K. HOVNANIAN AT TRAIL RIDGE, LLC

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP III, L.L.C.

 

K. HOVNANIAN AT UPPER MAKEFIELD I, INC.

 

K. HOVNANIAN AT UPPER PROVIDENCE, LLC

 

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

 

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

 

K. HOVNANIAN AT VALLE DEL SOL, LLC

 

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

 

K. HOVNANIAN AT VICTORVILLE, L.L.C.

 

K. HOVNANIAN AT VINELAND, L.L.C.

 

K. HOVNANIAN AT VISTA DEL SOL, L.L.C.

 

K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT WASHINGTON, L.L.C.

 

K. HOVNANIAN AT WATERSTONE, LLC

 

K. HOVNANIAN AT WAYNE IX, L.L.C.

 

K. HOVNANIAN AT WAYNE, VIII, L.L.C.

 

K. HOVNANIAN AT WEST VIEW ESTATES, L.L.C.

 

K. HOVNANIAN AT WEST WINDSOR, L.L.C.

 

K. HOVNANIAN AT WESTSHORE, LLC

 

K. HOVNANIAN AT WHEELER RANCH, LLC

 

K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.

 

K. HOVNANIAN AT WILLOW BROOK, L.L.C.

 

K. HOVNANIAN AT WINCHESTER, LLC

 

K. HOVNANIAN AT WOODCREEK WEST, LLC

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT WOOLWICH I, L.L.C.

 

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

 

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

 

K. HOVNANIAN CLASSICS, L.L.C.

 

K. HOVNANIAN COMMUNITIES, INC.

 

K. HOVNANIAN COMPANIES OF CALIFORNIA, INC.

 

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

 

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

 

K. HOVNANIAN COMPANIES OF PENNSYLVANIA, INC.

 

K. HOVNANIAN COMPANIES OF SOUTHERN CALIFORNIA, INC.

 

K. HOVNANIAN COMPANIES, LLC

 

K. HOVNANIAN CONSTRUCTION II, INC

 

K. HOVNANIAN CONSTRUCTION III, INC

 

K. HOVNANIAN CONSTRUCTION MANAGEMENT, INC.

 

K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH CAROLINA, L.L.C.

 

K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF D.C., INC.

 

K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.

 

K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF ILLINOIS, INC.

 

K. HOVNANIAN DEVELOPMENTS OF KENTUCKY, INC.

 

K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.

 

K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY II, INC.

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY, INC.

 

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

 

K. HOVNANIAN DEVELOPMENTS OF NORTH CAROLINA, INC.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN DEVELOPMENTS OF OHIO, INC.

 

K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF SOUTH CAROLINA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.

 

K. HOVNANIAN DEVELOPMENTS OF VIRGINIA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA, INC.

 

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

 

K. HOVNANIAN ENTERPRISES, INC.

 

K. HOVNANIAN ESTATES AT REGENCY, L.L.C.

 

K. HOVNANIAN FAIRWAYS AT WESTWORTH, LLC

 

K. HOVNANIAN FIRST HOMES, L.L.C.

 

K. HOVNANIAN FLORIDA REALTY, L.L.C.

 

K. HOVNANIAN FOUR SEASONS @ HISTORIC VIRGINIA, LLC

 

K. HOVNANIAN FOUR SEASONS AT GOLD HILL, LLC

 

K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC

 

K. HOVNANIAN GREAT WESTERN HOMES, LLC

 

K. HOVNANIAN HAMPTONS AT OAK CREEK II, L.L.C.

 

K. HOVNANIAN HOLDINGS NJ, L.L.C.

 

K. HOVNANIAN HOMES - DFW, L.L.C.

 

K. HOVNANIAN HOMES AT CAMERON STATION, LLC

 

K. HOVNANIAN HOMES AT CAMP SPRINGS, L.L.C.

 

K. HOVNANIAN HOMES AT FAIRWOOD, L.L.C.

 

K. HOVNANIAN HOMES AT FOREST RUN, L.L.C.

 

K. HOVNANIAN HOMES AT GREENWAY FARM PARK TOWNS, L.L.C.

 

K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.

 

K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.

 

K. HOVNANIAN HOMES AT MAXWELL PLACE, L.L.C.

 

K. HOVNANIAN HOMES AT RENAISSANCE PLAZA, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

 

K. HOVNANIAN HOMES AT THE HIGHLANDS, LLC

 

K. HOVNANIAN HOMES NORTHERN CALIFORNIA, INC.

 

K. HOVNANIAN HOMES OF D.C., L.L.C.

 

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

 

K. HOVNANIAN HOMES OF GEORGIA, L.L.C.

 

K. HOVNANIAN HOMES OF HOUSTON, L.L.C.

 

K. HOVNANIAN HOMES OF MARYLAND, L.L.C.

 

K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.

 

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

 

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

 

K. HOVNANIAN HOMES OF SOUTH CAROLINA, LLC

 

K. HOVNANIAN HOMES OF VIRGINIA, INC.

 

K. HOVNANIAN HOMES OF WEST VIRGINIA, L.L.C.

 

K. HOVNANIAN LIBERTY ON BLUFF CREEK, LLC

 

K. HOVNANIAN MANALAPAN ACQUISITION, LLC

 

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS, L.L.C.

 

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

 

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

 

K. HOVNANIAN OF HOUSTON II, L.L.C.

 

K. HOVNANIAN OHIO REALTY, L.L.C.

 

K. HOVNANIAN OSTER HOMES, L.L.C.

 

K. HOVNANIAN PA REAL ESTATE, INC.

 

K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.

 

K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL, INC.

 

K. HOVNANIAN PROPERTIES OF RED BANK, INC.

 

K. HOVNANIAN SHORE ACQUISITIONS, L.L.C.

 

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN SOUTHERN NEW JERSEY, L.L.C.

 

K. HOVNANIAN STANDING ENTITY, L.L.C.

 

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

 

K. HOVNANIAN SUMMIT HOMES OF KENTUCKY, L.L.C.

 

K. HOVNANIAN SUMMIT HOMES OF PENNSYLVANIA, L.L.C.

 

K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA, L.L.C.

 

K. HOVNANIAN SUMMIT HOMES, L.L.C.

 

K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.

 

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

 

K. HOVNANIAN TIMBRES AT ELM CREEK, LLC

 

K. HOVNANIAN VENTURE I, L.L.C.

 

K. HOVNANIAN WINDWARD HOMES, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT ASHBURN VILLAGE, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT BAKERSFIELD, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT BEAUMONT, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT HEMET, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND CONDOMINIUMS, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT LOS BANOS, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT MORENO VALLEY, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT NEW KENT VINEYARDS, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT PALM SPRINGS, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT RENAISSANCE, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT RUSH CREEK II, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT RUSH CREEK, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT SILVER MAPLE FARM, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT ST. MARGARETS LANDING, L.L.C.

 

--------------------------------------------------------------------------------


 

K. HOVNANIAN’S FOUR SEASONS AT VINT HILL, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS, LLC

 

K. HOVNANIAN’S PARKSIDE AT TOWNGATE, L.L.C.

 

KHIP, L.L.C.

 

LANDARAMA, INC.

 

M&M AT CHESTERFIELD, LLC

 

M&M AT CRESCENT COURT, L.L.C.

 

M&M AT WEST ORANGE, L.L.C.

 

M&M AT WHEATENA URBAN RENEWAL, L.L.C.

 

MATZEL & MUMFORD AT EGG HARBOR, L.L.C.

 

MATZEL & MUMFORD AT SOUTH BOUND BROOK URBAN RENEWAL, L.L.C.

 

MCNJ, INC.

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF PENNSYLVANIA, L.L.C.

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF WEST VIRGINIA, L.L.C.

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

 

MMIP, L.L.C.

 

NEW LAND TITLE AGENCY OF TEXAS, LLC

 

NEW LAND TITLE AGENCY, L.L.C.

 

PADDOCKS, L.L.C.

 

PARK TITLE COMPANY, LLC

 

PINE AYR, LLC

 

RIDGEMORE UTILITY, L.L.C.

 

SEABROOK ACCUMULATION CORPORATION

 

STONEBROOK HOMES, INC.

 

TERRAPIN REALTY, L.L.C.

 

THE MATZEL & MUMFORD ORGANIZATION, INC

 

WASHINGTON HOMES AT COLUMBIA TOWN CENTER, L.L.C.

 

WASHINGTON HOMES, INC.

 

--------------------------------------------------------------------------------


 

WESTMINSTER HOMES, INC.

 

WH PROPERTIES, INC.

 

WOODLAND LAKE CONDOMINIUMS AT BOWIE NEW TOWN, L.L.C.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

COMMERCIAL TORT CLAIMS

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

FORM OF PERFECTION CERTIFICATE

 

The undersigned is a duly authorized officer of each of the entities listed on
Schedule 1 hereto (each such entity, a “Grantor”).  With reference to (i) the
First-Lien Security Agreement dated as of October 2, 2012 (the “First-Lien
Security Agreement”) among K. Hovnanian Enterprises, Inc. (the “Issuer”), the
Guarantors party thereto and Wilmington Trust, National Association, as
collateral agent (the “Collateral Agent”) and (ii) the Second-Lien Security
Agreement dated as of October 2, 2012 (the “Second-Lien Security Agreement”;
and, together with the First-Lien Security Agreement, the “Security Agreements”)
among the Issuer, the Guarantors party thereto and the Collateral Agent (terms
defined in the Security Agreements being used herein as therein defined), each
of the undersigned certifies to the Collateral Agent and each other Secured
Party as follows:

 

1.             Names.  The exact legal name of each Grantor (as it appears in
each respective certificate or articles of incorporation, limited liability
membership agreement or similar organizational documents), the type of
organization, the jurisdiction of organization (or formation, as applicable) and
the organizational identification number for each Grantor is set forth in
Schedule 1 hereto.

 

2.             Lien Search Guarantors. (a) Set forth on Schedule 2(a) is the
name of each Grantor selected for lien searches (the “Lien Search Grantors”) and
the county in which each Lien Search Grantor’s chief executive office is
located, if such office is not located at 110 West Front Street, P.O. Box 500,
Red Bank, New Jersey 07701, as applicable.

 

(b)           Set forth in Schedule 2(b) hereto is each other corporate name
(including trade names or similar appellations) each Lien Search Grantor has had
in the last five years, together with the date of the relevant change.

 

(c)           Except as set forth in Schedule 2(c) hereto, no Lien Search
Grantor has changed its identity or corporate structure in any way within the
past five years.

 

3.             UCC Filings.  In order to perfect the Liens granted by the
Grantors, two duly completed financing statements on Form UCC-1 (one with
respect to the Liens granted under the First-Lien Security Agreement and one
with respect to the Liens granted under the Second-Lien Security Agreement) with
respect to each Grantor, with the collateral described as set forth on Schedule
3 hereto, have been delivered to the Collateral Agent for filing in the Uniform
Commercial Code filing office in each jurisdiction identified in paragraph 1
above, as applicable.

 

--------------------------------------------------------------------------------


 

4.             Deposit Accounts and Securities Accounts.  Set forth as Schedule
4 hereto is a true and complete list of all Deposit Accounts and Securities
Accounts maintained by each Grantor, including the name of each institution
where each such account is held, the name of each Grantor that holds each
account, the balance of each account as of the date hereof and whether such
Deposit Account or Securities Account constitutes an “Excluded Account” (as
defined in the Security Agreement) as of the date hereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand this 2nd day of October, 2012.

 

 

 

K. Hovnanian Enterprises, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

ACTIONS REQUIRED TO PERFECT

 

1.               With respect to each Grantor organized under the laws of the
state of Arizona as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the Arizona Secretary of State.

 

2.               With respect to each Grantor organized under the laws of the
state of California as identified on Schedule 1 of the Perfection Certificate,
the filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the California Secretary of State.

 

3.               With respect to each Grantor organized under the laws of the
state of Delaware as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the Delaware Secretary of State.

 

4.               With respect to each Grantor organized under the laws of the
District of Columbia as identified on Schedule 1 of the Perfection Certificate,
the filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the District of Columbia Recorder of Deeds.

 

5.               With respect to each Grantor organized under the laws of the
state of Florida as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the Florida Secured Transaction Registry.

 

6.               With respect to each Grantor organized under the laws of the
state of Georgia as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the Office of the Clerk of Superior Court of any
County of Georgia.

 

7.               With respect to each Grantor organized under the laws of the
state of Illinois as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the Illinois Secretary of State.

 

8.               With respect to each Grantor organized under the laws of the
state of Kentucky as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the Kentucky Secretary of State.

 

2

--------------------------------------------------------------------------------


 

9.               With respect to each Grantor organized under the laws of the
state of Maryland as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the Maryland State Department of Assessments and
Taxation.

 

10.      With respect to each Grantor organized under the laws of the state of
Minnesota as identified on Schedule 1 of the Perfection Certificate, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Minnesota Secretary of State.

 

11.         With respect to each Grantor organized under the laws of the state
of New Jersey as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the New Jersey Division of Commercial Recording.

 

12.         With respect to each Grantor organized under the laws of the state
of New York as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the New York Secretary of State.

 

13.         With respect to each Grantor organized under the laws of the state
of North Carolina as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the North Carolina Secretary of State.

 

14.         With respect to each Grantor organized under the laws of the state
of Ohio as identified on Schedule 1 of the Perfection Certificate, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Ohio Secretary of State.

 

15.         With respect to each Grantor organized under the laws of the state
of Pennsylvania as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the Pennsylvania Secretary of the Commonwealth.

 

16.        With respect to each Grantor organized under the laws of the state of
South Carolina as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the South Carolina Secretary of State.

 

17.         With respect to each Grantor organized under the laws of the state
of Texas as identified on Schedule 1 of the Perfection Certificate, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with

 

3

--------------------------------------------------------------------------------


 

the Texas Secretary of State.

 

18.         With respect to each Grantor organized under the laws of the state
of Virginia as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the Virginia State Corporation Commission.

 

19.         With respect to each Grantor organized under the laws of the state
of West Virginia as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the West Virginia Secretary of State.

 

20.         With respect to the Securities Accounts and the Deposit Accounts
(other than the Excluded Accounts), the bank with which such Securities Account
and such Deposit Account are maintained agreeing that it will comply with
instructions originated by the Agent directing disposition of the funds in such
Securities Account and such Deposit Account without further consent of the
relevant Grantor; provided that the Grantors shall not be required to deliver
any such agreements on the Issue Date, but will deliver such agreements as soon
as commercially reasonable thereafter, but in no event later than 90 days
following the Issue Date.

 

21.         With respect to each Grantor that owns registered or applied for
Intellectual Property, the filing of an Intellectual Property Security Agreement
that reasonably identifies such Grantor’s registered and applied for Trademarks,
Patents and Copyrights with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Intellectual Property Security Agreement

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Joinder Agreement

 

This JOINDER AND ASSUMPTION AGREEMENT is made                    
by                                   , a                                    (the
“New Grantor”).

 

Reference is made to (i) the Indenture dated as of October 2, 2012 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”) among K. Hovnanian Enterprises, Inc., a California corporation
(“Issuer”), Hovnanian Enterprises, Inc., a Delaware corporation (“Hovnanian”),
each of the other Guarantors party thereto and Wilmington Trust, National
Association, as trustee and collateral agent (in such capacity, the “Trustee”),
pursuant to which the Issuer has issued, and may from time to time issue, its
7.25% Senior Secured Notes due 2020 (collectively, the “Secured Notes”),
(ii) the Supplemental Indenture dated [    ] pursuant to which the New Grantor
became party to the Indenture as a Guarantor, (iii) the First Lien Security
Agreement dated as of October 2, 2012 by each of the Grantors (as defined
therein) in favor of the Collateral Agent (in such capacity, the “Agent”) for
the benefit of itself, the Trustee and the Noteholders (as the same may be
modified, supplemented, amended or restated, the “Security Agreement”), (iv) the
First Lien Pledge Agreement dated as of October 2, 2012 by each of the Pledgors
(as defined therein) in favor of the Agent for the benefit of itself, the
Trustee and the Noteholders (as the same may be modified, supplemented, amended
or restated, the “Pledge Agreement”), and (v) the Intercreditor Agreement, dated
as of October 2, 2012 among the Issuer, Hovnanian, certain subsidiaries of
Hovnanian, Wilmington Trust, National Association, as Senior Trustee and Senior
Collateral Agent, Wilmington Trust, National Association, as Junior Trustee and
Junior Collateral Agent and Wilmington Trust, National Association, as Mortgage
Tax Collateral Agent (as the same may be modified, supplemented, amended or
restated, the “Intercreditor Agreement”).  Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Security
Agreement or, if not defined therein, the Pledge Agreement.

 

The New Grantor hereby agrees that effective as of the date hereof it hereby is,
and shall be deemed to be, a Grantor under the Security Agreement and the
Intercreditor Agreement and a Pledgor under the Pledge Agreement and agrees that
from the date hereof until the payment in full of the Secured Obligations and
the performance of all other obligations of Issuer under the Noteholder
Documents, New Grantor has assumed the obligations of a Grantor and Pledgor
under, and New Grantor shall perform, comply with and be subject to and bound
by, jointly and severally, each of the terms, provisions and waivers of, the
Security Agreement, the Pledge Agreement, the Intercreditor Agreement and each
of the other Noteholder Documents which are stated to apply to or are made by a
Grantor.  Without limiting the generality of the foregoing, the New Grantor
hereby represents and warrants that each of the representations and warranties
set forth in the Security Agreement and the Pledge Agreement is true and correct
as to New

 

6

--------------------------------------------------------------------------------


 

Grantor on and as of the date hereof as if made on and as of the date hereof by
New Grantor.

 

New Grantor hereby makes, affirms, and ratifies in favor of the Secured Parties
and the Agent the Security Agreement, the Pledge Agreement and each of the other
Noteholder Documents given by the Grantors to the Agent.  In furtherance of the
foregoing, New Grantor shall execute and deliver or cause to be executed and
delivered at any time and from time to time such further instruments and
documents and do or cause to be done such further acts as may be reasonably
necessary to carry out more effectively the provisions and purposes of this
Joinder Agreement.

 

IN WITNESS WHEREOF, the New Grantor has duly executed this Joinder Agreement and
delivered the same to the Agent for the benefit of the Secured Parties, as of
the date and year first written above.

 

 

[NAME OF NEW GRANTOR]

 

 

 

 

 

By:

 

 

Title:

 

 

7

--------------------------------------------------------------------------------